Title: From John Adams to Oliver Wendell, 14 November 1779
From: Adams, John
To: Wendell, Oliver


     
      
       Novr. 14. 1779
      
     
     Mr. Adams, has this Moment Mr. Wendells Billet, and in answer Says, that Mr. Brattle came to Paris when I was there, soon after my Arrival and spent some Weeks there. He was in Company with Mr. Joseph Waldo. Mr. Brattle expressed on all occasions, the best affections to the American Cause, and was treated with Civility by the Commissioners. During the whole Time of my Residence at Paris, I frequently heard of Mr. Brattle in London, and of his Piety to his Country and Charity to many American Prisoners. I was well informed that several of these were relieved from great Distress by Mr. Brattle at a considerable Expence, from his private Purse. If this may be of any Use, Mr. Brattle is very welcome to it, being all that I know.
     
      John Adams
     
    